Case 5:20-cv-00052-JPB-JPM Document 9 Filed 04/21/20 Page 1 of 2 PageID #: 72


                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CAMERON JAVON JONES,

                      Plaintiff,

v.                                                      Civil Action No. 5:20cv52
                                                        (Judge Bailey)

OFFICER L. MCVICKERS, et al.,

                      Defendants.


     ORDER DISMISSING CASE FOLLOWING NOTICE OF INTENT TO DISMISS


         On March 17, 2020, the plaintiff filed a complaint regarding the conditions of his

confinement at USP Hazelton. However, because the complaint was not on the Court-

approved form, the Clerk of Court issued the plaintiff a Notice of Deficient Pleading and

Intent to Dismiss. The Notice informed the plaintiff that this case would be dismissed

within 30 days, and if he wished to pursue his complaint, he would have to refile it on

the Court-approved form.

         On April 21, 2020, the plaintiff refiled his complaint on the Court-approved form,

and it has been assigned Civil Action No. 3:20cv65. Accordingly, pursuant to the terms

of the Notice, the Court ORDERS that this action is hereby DISMISSED and all matters

relating to the complaint shall proceed in Civil Action No. 3:20cv65. The Court further

ORDERS that the pending Motion [Doc. 2] be DENIED AS MOOT.

         The Clerk is DIRECTED to mail a copy of this Order to the plaintiff by certified

mail, return receipt requested, to his last known address as reflected on the docket

sheet.
Case 5:20-cv-00052-JPB-JPM Document 9 Filed 04/21/20 Page 2 of 2 PageID #: 73




      DATED: April 21, 2020.
